Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 1 of 61

Alexandria Ocasio-Cortez, Storms Twitch | WIRED https://www.wired.com/story/aoc-among-us-twitch-stream/

Get Unlimited Wired Access SUBSCRIBE

CECILIA D'ANASTASIO CULTURE 18.28.2828 11:42 PM

Alexandria Ocasio-Cortez Storms Twitch

More than 400,000 people tuned into AOC's stream of a marathon
Among Us session with representative Ilhan Omar and Twitch
luminaries.

tof9 1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 2 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www.wired.com/story/aoc-among-us-twitch-stream/

20f9

 

Unilke other politicians, AOC didn't use Twitch to stream speeches or rallies. She games. PHOTGGR APH: SAMUEL
CORUM/GETTY IMAGES

ALEXANDRIA OCASIO-CORTEZ IS the interactive politician. She knocks on doors, she
receives neon Post-it devotionals at her Capitol Hill office. She makes macaroni and cheese
and fields climate policy questions on Instagram Live. Tonight, she went live on the
streaming platform Twitch to do something she says she hates more than anything, in front
of 440,000 live viewers: lie.

Ocasio-Cortez was playing Among Us, a recently viral game with Mafia-like mechanics. On
Monday she had soft-launched her Twitch channei with a coy tweet asking whether
anybody might be interested in playing with her. Ina parenthetical, she added, “I've never
played but it looks like a lot of fun.” The response was frenetic. A who’s who of internet

celebrities threw their blue checkmarks in the ring~makeup YouTuber James Charles,

1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 3 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www,wired.com/story/aoc-among-us-twitch-streany/

3 of 9

KindaFunny’s Greg Miller, actress Felicia Day, even Chelsea Manning, who is currently
building her own gaming PC. Also coy, lefty politics streamer Hasan Piker—noted AOC

fanboy and Young Turks alumni—responded with a lowercase “hil”.

Then came the gamers. Imane “Pokimane” Anys replied, “it'd be an honor” with crying and
prayer hands emojis. Benjamin “DrLupo” Lupo wrote he would “offer myself as tribute.”
Fortnite star Ali “Myth” Kabbani proposed to “do wires together.” Esports got in there, too,
with FaZe Clan inviting AOC to an Among Us tournament and the Overwatch League team

Washington Justice offering to help “rep DC.”

 

COURTESY OF TWITCH

Ocasio-Cortez is far from the first politician to go where the gamers are. Bernie Sanders’
fireside chat on Covid brought over 50,000 viewers to his channel in March. Twitch
temporarily banned Donald Trump's channel, launched late last year, for violating policies
against “hateful content.” Joe Biden's campaign has one, too, with a bafflingly low 2,500

followers.

1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 4 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www.wired.com/story/aoc-among-us-twitch-stream/

News of the future, now. News of the future, now.
Get WIRED for as low as $5.

Subscribe Now

eg vee NC RESID HENAN EET TSE

But other politicians’ Twitch streams are, for the most part, chats, rallies, or if you're the
Biden campaign, lo-fi train footage. Ocasio-Cortez games. And fellow first-term
congresswoman Ilhan Omar, who created her own Twitch channel, joined her, her Twitch
icon a stoic Gundam. By the time Ocasio-Cortez went live at 9 pm ET Tuesday night, over
260,000 people had hit “Follow” on her Twitch channel. Twenty minutes before she signed

on, 50,000 viewers sat in wait, filling her chat with encouragement and emotes.

Piker’s chat was effusive as well. “What a wonderful day,” said Piker, grinning into the
camera. Chat rolled on: “TOP QUEEN ON TWITCH” and “LET'S GOOOOOO” accompanied
crying Pepe the Frog faces. An ad for the Marines played. Then, Anys went live. “I'm so
hyped I want to throw up,” she said to 30,000 viewers. “I think this is the coolest thing I’ve

ever done in my life, actually,” she said.

Next came Ocasio-Cortez. “This is pretty insane,’ she said from a tiny square at the bottom
of the screen to 163,000 live viewers. Soon, 200,000 more would arrive. Admitting she just
started playing Among Us Monday night, Ocasio-Cortez described how, with two
unscheduled hours on Monday, she ran into Best Buy asking for webcams and mics. There

weren't any, because of the pandemic, so she outsourced to her community. Grassroots.

“Is it weird we're calling you AOC?” Piker asked. “You guys can call me AOC. Mike Pence
can’t call me AOC” she replied with a laugh. She troubleshooted her audio a little, with
chat’s feedback.

4of9 1/9/2021, 7:52 PM
§ of 9

Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 5 of,61
ithan Omar @> ’
@lthanMN

 

Posting specs:

Intel Core i7-10700K
_ Zotac GeForce RTX 2060 Super
G.Skill TridentZ RGB 32GB
- Samsung 970 EVO Plus 1TB M.2 NVMe main
6TB SSD storage
Corsair iCUE H100i AlO
~ NZXT H510i case

_-Ithan Omar {> @IlhanMN
When you're winning:

In the first match, Ocasio-Cortez was named the imposter, tasked with murdering and

sabotaging her cohort. “Noll!” she yelled. “Oh my God. Oh my God.” She buried her face in
her hands. Back when she was doing community organizing work, she confided, someone
asked if she'd ever considered going into politics, “Oh, no way,’ she said at the time. When

they asked why she said, “It’s because I'ma bad liar.”

1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 6 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www.wired.com/story/aoc-among-us-twitch-stream/
Alexandria Ocasio-Corte Samorena uray “-VKD Document 1-2 Filed dd hell wite AQ E/toV/4dd-among-us-twitch-stream/

qt

Ocasio-Coreéz killed her first player, the singer-songwriter Maia “mxmtoon,” and
accidentally reported it to the group herself, a possible giveaway that she was responsible.
As they debated who the imposter was, Ocasio-Cortez buried her face in her hands. The
next round, after much deliberation, she killed Anys, Twitch queen bee with over 6 million

followers. After Ocasio-Cortez stuck a knife in her back, Anys accepted her fate: “It was an

honor. It was an honor to serve you.” She bows.

 

Read More

60f9 1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 8 of 61
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 9 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www.wired.com/ story/aoc-among-us-twitch-stream/

Toto

 

Don't miss the latest Election 2020 news and analysis.

Ocasio-Cortez is no stranger to Twitch. Last January, she dropped in ona Donkey Kong 64
stream to raise money for transgender kids alongside games YouTuber Harry
“Hbomberguy” Brewis. As recently as July, after the military launched Twitch channels in
attempt to recruit gamers, Ocasio-Cortez introduced an amendment to prohibit “the use of

funds for recruiting via video gaming and e-sports platforms.” (The House voted it down.).

1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 10 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www.wired.com/story/aoc-among-us-twitch-streany/

8 of 9

Ocasio-Cortez also isn’t new to gaming. She’s ranked a respectable Silver II in League of
Legends, although she says she hasn't played in a while, and in May made virtual house

calls to Animal Crossing: New Horizons players’ islands.

Uproariously funny, the Among Us stream was a Large Hadron Collider of online celebrity.
Evolving from shy quiet to finger-wagging accusations, Ocasio-Cortez leaned into the
deception, and the Twitch environment, strategizing out loud and issuing low Ocoooohs in
spicy deliberations. Chat moved so quickly, it was impossible to read and often broke,
haltingly publishing messages. Occasionally, Ocasio-Cortez mentioned Iwillvote.com or
“voting early”—a reference to Among Us’ voting system and, of course, the upcoming
election. Twitch streamers nearly matched her enthusiasm for democracy, with Ali “Myth”
Kabbani referencing his first time voting ever (early) and Hasan Piker suggesting to viewers
that, if they care about net neutrality, they might want to vote blue. (Ocasio-Cortez said one

goal of tonight was to “officially declare orange sus.”)

Three hours in, they were still going strong. “I think I'm too task-focused,” said Ocasio-

Cortez of her playstyle. “I need to be running around and finding people.”

SUBSCRIBE NOW

dear of WIRED for

Stories to help you understand the future
More Great WIRED Stories

e Want the latest on tech, science, and more? Sign up for our newsletters!

 

High science: This is my brain on salvia

The pandemic closed borders—and stirred a longing for home

The cheating scandal that ripped the poker world apart

 

How to trick out your iPhone home screen in iOS 14

 

The women who invented video game music

g& WIRED Games: Get the latest tips, reviews, and more
e ¢} Things not sounding right? Check out our favorite wireless headphones,

 

soundbars, and Bluetooth speakers

1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 11 of 61
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 12 of 61

Alexandria Ocasio-Cortez Storms Twitch | WIRED https://www.wired,com/story/aoc-among-us-twilch-stream/

 

Cecilia D’Anastasio is a staff writer at WIRED covering the games industry and gaming culture. She was
previously a senior reporter at Kotaku, G/O Media's video game vertical. Send tips to
Cecilia_ D@WIRED.com.

 

STAFF WRITER

Featured Video

 

How Spies Use Disguises

 

How Spies Use Disguises

Former Chief of Disguise for the CIA, Jonna Mendez, explains how disguises are used in the CIA, and
what aspects to the deception make for an effective disguise. You can watch new episodes of WIRED
MASTERMINDS on your smart TV, https:/;www.wired.com/brandlab/2018/06/wired-smart-tv-app-
new-way-watch-wired/

TOPICS TWITCH VIBED GAMES POLITIES

9of9 1/9/2021, 7:52 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 13 of 61

a ao r ‘

 

mo, yn an
Le bh ob, .
4
od. Mi 8 ROLTSATEL om - : :

industry Kews, Tips and Views Pros can Use.

 

 

 

 

Q
‘Fighting to Tear Down Oppression...in
Housing, Education...Employment’ — Rep Ilhan
Omar Declares Marxist-Socialist War on
American Economic System, Video
By MHProNews / Manufactured and Modular Housing News / July 8, 2020

RUN ear Tes
Representative Hhan Omar held a news conference on “systemic racism’ with Minnesota leaders on
Tuesday 7.7.2020, CBS Local said that "Rep. han Omar, whose represents the congressional ”~

district” that George Floyd’s tragic death and the subsequent civil unrest have occurred. Omar took to

1 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 14 of 61
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 15 of 61

 
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 16 of 61
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page

gs ee ; 17
‘Fighting to Tear Down Oppression...in Housing, Education... -Employim... nods ocanstaciuiedoiepron duis Som ttghting-to-tear-down-oppr..

2 of 46

television cameras and microphones to make her case for systemic change in America.

The Somali-born congressional representative led off her message with a call to end “oppression” in

“housing” and other aspects of American life.

“We are fighting to tear down systems of oppression that exist in housing, in education, in
healthcare, in employment, in the air we breath[e}.” — llhan Omar, 7.7.2020 news conference,

reported by left-of-center PBS News and others.
PBS News reported the foliowing.

“Last month, several Minneapolis police officers resigned over a perceived
lack of support during the height of the George Floyd protests that followed
Floyd's killing by Minneapolis police officers on May 25. The officers cited

Mayor Jacob Frey's decision to abandon the Third Precinct station on May 28.

 

The building was set on fire by demonstrators that night.

The Minnesota Department of Human Rights launched a civil rights investigation into the city’s
police department fast month and the FBt is investigating whether police willfully deprived

Floyd of his civil rights.

The department has faced decades of allegations of brutality and other discrimination against
Black Americans and other minorities. A majority of City Council members support dismantling

or defunding the department.

Omar told CNN's “State of the Union” last month that the Minneapolis Police Department is
suffering a crisis of credibility and needs to be dismantled. In the recent news conference, she

expanded her criticism to the wider systemic racism rooted in American culture.

“We are not merely fighting to tear down the systems of oppression in the criminal justice
system,” she said. “We are fighting to tear down systems of oppression that exist in housing, in

education, in healthcare, in employment, in the air we breath/[e].”

1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 18 of 61

‘fF ighting to Tear Down Oppression. ..in Housing, Education...Employm... https://www.tmanufacturedhomepronews.cony/fighting-to-tear-down-oppr...

 

WATCH: Rep. tlhan Omar holds news conference on syste...

 

 

 

 

In a tweet, Omar doubled down on her press conference's comment about profits and her pro-socialist

positions.

“As long as our economic and political systems prioritize profit, without considering who is

profiting and who is being shut out, we will perpetuate inequality.

It is telling that a black woman discussing systematic oppression is so triggering to the right,”

said Omar.

3 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 19 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://www.manufacturedhomepronews.cony/fighting-to-tear-down-oppr..

Ilhan Omar =?
@ilhanMN

 

“As long as our economic and political systems prioritize
profit, without considering who is profiting and who is being
shut out, we will perpetuate inequality.”

It is telling that a black woman discussing systematic
oppression is so triggering to the right.

4:41 PM - Jul 7, 2020 @)

©) 88k © 3.3K people are Tweeting about this

What Omar doesn’t say is why those informed on the right are “triggered.” Is it due to her being a
black woman? Or are more “triggered” due to her ties to socialists who are concemed about her
openly calling on people to dismantle the American system? What exactly does Omar and others like

her hope to accomplish?

wT aga ie CL re Fae oat ete
cen TART IH

Ilhan Omar

U.S. Representative

  

4 of 46 1/9/2021, 8.31 PM

 
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 20 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https:/Avww.manufacturedhomepronews.com/fighting-to-tear-down-oppt...

5 of 46

 

 

 

&)  omarhouse.gov

than Abdullahi Omar is an American politician serving as the U.S.
Representative for Minnesota's Sth congressional district since
2019, She is the first Somali-American, the first naturalized citizen of
African birth, and the first woman of color to hold elective office
from Minnesota. Wikipedia

Born: October 4, 1982 (age 37 years), Mogadishu, Somalia

Office: Representative (Minnesota Democratic—Farmer—Labor
Party-MN 5th District} since 2019

Spouse: Tim Mynett {m. 2020), Ahmed Hirsi (mm, 2018-2019),
Ahmed Nur Said Elmi (m. 2009-2017)

Children: Isra Hits!
Nationality: American, Somali

Books: This ls What America Looks Like: My Journey from Refugee
to Congresswoman

Sources tide CTIL Wapedia Lean mace

    

FOX NEWS FOX NEWS Ig Wait 5

 

 

llhan Omar paid $8786 ilhan Omar cals for lIhan Omar has paid
to new husband's dismantling America's $122,000 to her
consulting firm, data ‘system of oppressiory husband's consulting
show: report firm since they tied the...
a hours aga 14 hours aga 29 ming ago
7/8/2020 ———

 

 

 

U.S., Global Reaction

1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 21 of 61

‘Fighting to Tear Down Oppression,..in Housing, Education...Employm... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

What happens in America is important to other nations, as well as our own, Democratic
Congresswoman Ilhan Omar's statement that she “wants to dismantle” our institutions is of concern
to professionals who look to “America and all that has made it a beacon of prosperity and
freedom.” Australian Sky News host Chris Kenny shared a key clip from the video above and provides

his commentary in under a minute and 50 seconds.

 

Democrat Ilhan Omar ‘wants to dismantle America’

 

 

 

it is worth nothing that left-of-center PBS News clip below spotlighted that same clip as Sky News’
Kenny provided.

The right-of-center GOP War Room — editing and commenting on that video clip — said “Democrat
Congresswoman Ilhan Omar called for the “dismantling” of the U.S. “economy and political
system,” when she appeared on a news conference on systemic racism with Minnesota leaders

on 7/07/2020.”

6 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 22 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://www.nanufacturedhomepronews.com/fighting-to-tear-down-oppr..

TF of 46

 

Democrat Rep. Ilhan Omar Calls For "Dismantling" Of U.S. "...

 

 

 

 

Right-of-center Breitbart, highlighted these aspects of Rep. Omar's talk.

“Right now in Congress the Senate is sitting on a comprehensive bill to transform criminal
justice and the policing system. All along with the Congressional Black Caucus, | helped led the
George Floyd Justice in Policing Act. And because of Mitch McConnell and Donald Trump, it is
being ignored. | guess the president would rather attack the people who are protesting than

actually address the issues people are out here protesting for.”

She continued, “We can’t stop at criminal justice reform or police reform for that matter. We are
not merely fighting to tear down the systems of oppression in the criminal justice system. We
are fighting to tear down systems of oppression that exist in housing, in education, in health

care, in employment, in the air we breathe.’

Omar added, "The mortality rate for black Minnesotans to COVID is twice as high as it is with
other races. And for me, this is very personal because | lost my own father to the coronavirus. |
see the pain and the havoc it is wreaking on the black community in Minneapolis. We must
recognize that these systems of oppression are linked. As long as our economy and political
systems prioritizes profit without considering who is profiting, who is being shut out, we will
perpetuate this inequity. So we cannot stop at criminal justice system. We must begin the work
of dismantling the whole system of oppression wherever we find it.” Note that millions of regular
Breitbart readers, often on the center-right, would routinely grasp the significance of those words

without commentary.

1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 23 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://www.tnanufacturedhomepronews.com/fighting-to-tear-down-oppr...

8 of 46

Omar — and the Red-Green Marxist Socialist Axis?

j, Michael Waller is a Senior Analyst for Strategy at the Center for Security Policy. Months before the
current unrest, Waller did a report and analysis of Omar and her education into socialist policies and

politics.

Waller's research indicated that Omar's “Family beholden to Communist-Islamist Somalia dictator.”

Waller continued, “A teacher trainer in any revolutionary communist regime is the political
commissar who trains teachers on how to indoctrinate children.” He noted that “Congressman
Omar's father was a professional propagandist for the Communist-Islamist dictatorship. Of
course, the sins of the father cannot be attributed to the child — unless the child carries on the

father's legacy.”

Waller explains what the Red-Green axis is in the context of the Somalia that Omar and her family lived

in prior to coming to America. Wailer cites the United Nation’s as one of his sources.

“After seizing power by coup d'etat in 1969, Siad Barre declared a Marxist-Leninist regime that
he began to infuse with elements drawn from Islamist political thought. The United Nations

country profile of Somalia explains:

“The theoretical underpinning
of the state ideology combined
aspects of the Qur’an with the
influences of Marx, Lenin,
Mao, and Mussolini, but Siad
Barre was pragmatic in its
application. ‘Socialism is not a

religion,’ he explained; ‘It is a

   

Pe political principle’ to organize
Exhumed remains of victims of Somalia's

Tsaag Genocide, 1988-89. (Photo: Wikimedia

Commons) puis ie Site
CNL bat artprots [avi J.

wae CURED un ge

government and manage

production. Somalia’s

      

alignment with communist

 

 

states, coupled with its

 

proclaimed adherence to
“A

scientific socialism, led to frequent accusations that the country had become a Soviet satellite,

1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 24 of 61

‘Fighting to Tear Down Oppression.,.in Housing, Education...Employm... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

For all the rhetoric extolling scientific socialism, however, genuine Marxist sympathies were not
deep-rooted in Somalia. But the ideology was acknowledged — partly in view of the country’s
economic and military dependence on the Soviet Union ~ as the most convenient peg on which
to hang a revolution introduced through a military coup that had supplanted a Western-

oriented parliamentary democracy."

To supplant that Western-oriented parliamentary democracy in a country defined most by
tribes, Siad Barre needed — in addition to tough enforcement mechanisms like property

confiscation and a powerful secret police — softer mechanisms like cadres of “teacher trainers...”

“Nur Omar Mohamed, father of lihan Omar, was one of those indoctrinators,” said Waller.

Waller, like Trevor Loudon in the documentary show below, appear to be ahead of his time.

But now, the time has come to realize what is occurring, no longer just behind a veil, but out in the

open. In doing so, the points made by Waller, Loudon and others come to life.

 

Trevor Loudon Documentary Film - THE ENEMIES WITHIN - ...

 

 

 

The trailer for Loudon’s research is above. His full video documentary is posted below.

9 of 46 1/9/2021, 8:31 PM
‘Fighting to Tear Down Oppression...in Housing, Education... .Employm...

10 of 46

Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 25 of 61

 

 

The Enemies Within: Could your congressman pass an FBI ...

 

 

 

Trevor Loudon has spent years investigating, writing about, and doing video documentaries about the
socialist-communist-Marxist movement in the U.S. Like Waller and the Center for Policy Studies,

Loudon’s group sees Ilhan Omar in that Marxist-Socialist camp.

ver history.com » this-day-inenistoty > marx-publishe.. +

Karl Marx publishes The Communist Manifesto - HISTORY
On bepruary 2). 1948, The Communist Manifesto, written by Karl Marx will: the. first volume of

. ie ey ere Peg Pore lovbe Tie a re
his mopumental Das Kapital (he foundation work of conmmnumst eon

| Meira

enn MERE

The Communist Manifesto opens with the dramatic words,
“A spectre is haunting Europe—the spectre of
communism,” and ends by declaring: “The proletarians
fi.e.: workers] have nothing to lose but their chains.
They have a world to win. Workers of the world,
unite!” However, socialism, and communism have

only brought misery, more poverty, and fewer rights

in a system that rapidly turns dictatorial. Those at the tap
often live in juxury, while the masses are poorer than before.

 

 

     

 

 

https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 26 of 61

‘Fighting to Tear Down Oppression...in Housing, Education... Employm... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

On April 5, 2019 Loudon listed her as follows. “Hhan Omar (D-MN) Supported by Democratic

Socialists of America [DSAj— controlled groups Our Revolution and National Nurses United.

ae

Reportedly a self-described “Democratic Socialist,
is that fair and accurate? Let's look at evidence beyond what Waller and Loudon have written,

On July 3, 2018 Terresa Monroe-Hamiliton writing on the TrevorLoudon.tv website noted several self-

identified Democratic Socialists of America (DSA) who are often members of the Democratic Party,

One of the DSA co-chairs tweeted this.

 

Rent is Theft
@ThatNJSocialist

As a DSA branch co-chair, | would like to sign onto this with a
small amendment: Communism is very good. twitter.com
/livkittykat/st...

7:33 PM - Jul 1, 2018 @

© 39 © 19 people are Tweeting about this

Another openly praised communism,

 

Rent is Theft
@ThatNJSocialist

As a DSA branch co-chair, | would like to sign onto this with a
small amendment: Communism is very good. twitter.com
/livkittykat/st...

7:33 PM - Jul 1, 2018 @

© 39 © 19 people are Tweeting about this

Put differently, several of the leaders and politicos involved in Black Lives Matter are openly supportiv A

of Marxist, Socialist and Communist beliefs. It is no longer a case of sifting the tea leaves looking for

11 of 46 1/9/2021, 8:3 L PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 27 of 61

‘Fighting to Tear Down Oppression... .in Housing, Education. ..Employm... https://www.manufacturedbomepronews.com/fighting-(o-tear-down- opr

 

clues. They are saying so ~ as the examples above and below make clear — in their own voices and in

their own words,

® "If this country doesn’t give us what we want, then we will burn down this system and
replace it.” — Hawk Newsome, Chairman Black Lives Matter of Greater New York.
Source: Newsweek.

© "We are trained Marxists." — Patrisse Cullors, Black Lives Matter Co-Founder. Source:
progressive Real News interview. See the report linked below which includes the video of Culiors

making that statement.

CAPITAL RESEARCH CENTER

AME TLS UNVED ERATE | HIRD Patt

 

“We are trained Marxists.” — Black Lives Matter (BLM)
co-founder Patrisse Cullors, “Deception and
Misdirection” — Capital Research Center

“If this country doesn’t give us what we want, then we will burn down this system and
replace it.” - Hawk Newsome, chairman of Black Lives Matter of Greater New York.

Source: Newsweek. “We are trained Marxists.” — Patrisse Cullors, Black Lives Matter (BLM)
co-founder. Source: progressive Real News ... Continue reading

Manufactured and Modular Housing Industry News

 

12 of 46 1/9/2021, 8:31 PM
‘Fighting to ‘Tear Down Oppression...in Housing, Education...Employm

13 of 46

 

Case 5:21-cv-00277-VKD Document 1-2, 2. Filed OM elad pad ge 280

ttps:/Avww.manutacture ews, 8 On GSiting-to- tear-down-oppr...

e “We know that in order to defend immigrants, protect DACA and defend our democracy,
that Trump must be defeated this November." — Cristina Jiménez, United We Dream co-
founder. Source: NBC News, See the report linked below. The report follows the money-trail and

evidence of where these groups get their funding.

Pra ga Rog es  Povirvea dee Bre in Tato
ee  ————

 

‘Stop Trump!’ Group Supported by i
Billionaires Soros, Buffett, Gates
Vows to Defeat President Trump in 2020

‘Stop Trump!’ Group Supported by Billionaires Soros,
Buffett, Gates Vows to Defeat President Trump in 2020

What's painful or bad news for millions of Americans is viewed as good news by those
who are funding efforts to defeat President Donald J. Trump in the November 3, 2020
election. Recent reports reveal that ultra-billionaires Bill Gates, Warren Buffett, and
George Soros are funding a ‘dreamers’ group that ... Continue reading

 

| Manufactured and Modular Housing Industry News

“Yes, | think the statues of the white European they claim is Jesus should also come down. They
are a form of white supremacy. Always have been.” — Shaun King tweet. Wikipedia said he's the “co-
founder of Real Justice PAC. King uses social media to promote social justice causes, including

the Black Lives Matter movement.” King is one of those Loudon interviewed at a pro-Marxist- n

Socialist event, See that in the video posted above.

19/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 29 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://Awww.manufacturedhomepronews.com/fighting-to-tear-down-oppt...

This tweet is tied to this discussion,

 
 

Rent is Theft @ThatNJSocialist - Jul 1, 2018

As a DSA branch co-chair, | would like to sign onto this with a small
amendment: Communism is very good. twitter.com/livkittykat/st...

Recite Social
@ReciteSacial

your Tweet was quoted in an article by @DailyCailler
dailycaller.com/2018/07/05/mar...
6:05 PM - Jul 5, 2018 @

OQ 2 See Recite Social's other Tweets

Millions have never been taught, or need a reminder, as to the types of devastation that occurred
under socialists and communists. Common estimates of the loss of life are commonly around

100,000,000 dead.

in 2016, the Dissident blog of the Victims of Communism Memorial Foundation made
an effort to compile updated ranges of estimates and concluded that the overall range
‘spans from 42,870,000 to 161,990,000" killed, with 100 million the most commonly
cited figure.

Peek Paty sonnges Boa Popped Linbae Feet Steet
‘serena ernment

an. wikipedia.org s wiki: Mass_killings_uadercommu . +

Mass killings under communist regimes - Wikipedia

 

www.wsj.com > Opinion >» Commentary

100 Years of Communism—and 100 Million Dead - WSJ

Nov &, 2017 - But the Bolsheviks' influence was not Ilmited to these countries. ... [f we add to this
list the deaths caused by communist regimes that the Soviet ... The term “political correctness”
has its origin in the assumption that soctalism, ...

www.outotio.net> elentir > 2017/12/18 » the-more-thanr-...

The more than 100 million deaths that communism caused ...
Dec 18, 2017 - Currently there are more than 120 million deaths caused by that ideciogy ... A
assassinated by the communism indicated by that book for each country, updating ... The
Venezuelan socialist regime has had the support of Cuba,

 

14 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 30 of 61

‘Fighting to Tear Down Oppression. ..in Housing, Education...Employm... hitps://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

15 of 46

Note that several of these personalities are already stars in the increasingly left-leaning Democratic

Party.

 

The Squad is the informal name for a group of four women elected in the 2018 United
States House of Representatives elections, made up of Alexandria Ocasio-Cortez of
New York, ilhan Omar of Minnesota, Ayanna Pressley of Massachusetts, and Rashida
Tlaib of Michigan.

Set aay apo hem Bepceeca Comemes Mame a Sonrig a,
anni NNO

en.wikipedia.org «wiki Tie Smad (United States On.

The Squad (United States Congress) - Wikipedia

 

Those who may have started their Democratic Party affiliation years ago, before the Democratic
Socialists of America (DSA), Marxist, and other pro-socialist and communist voices moved in may not
realize that the party they joined years ago has steadily been co-opted. Despite that leftward lurch,
former Obama Administration Vice President Joe Biden has made it clear that several of these

personalities will play a key role in his administration if he wins on November 3, 2020.

1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 31 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://www.manufacturedhomepronews.com/fighting-to-teat-down-oppr...

BREITBART

‘COMMUNISM WILL WIN’: VANDALS DEFACE

VICTIMS OF COMMUNISM MEMORIAL SITE

 

 

 

   
 
  

 

Pare a
MTree

rere eae COMMUNI
ARTY Ui ceb sites Fe Oien ee
# : a : ee :

aCe Pela
a

‘aan

ror.
LUV ie i it ie | ,

 
     
     

eu ROBERT KEAVCHIN

 

 

| A look at graffiti reveals the agenda of many among Antifa
and the Black Lives Matter nonprofit's political agenda.
Defunding the police would bring anarchy. Anarchy benefits
revolutionaries. It is arquably part of the Marxist-Socialist-

f Communist playbook for decades.

  

Breitbart is ‘in your face’ with their reports on RINOs, DINOs, Marxists, and all those that

impact cutture, business, and politics in America.

16 of 46 1/9/2021, 8:31 PM

 
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 32 of 61

‘Fighting to, Tear Down Oppression...in Housing, Education.. .Employm... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppt...

Racial justice is something that most Americans of whatever background is a slogan that people would
support. But as Noam Chomsky — who is left-leaning — has said in his words, slogans are used as a

cover to gain acceptance for causes that may mask an agenda. Note that Chomsky recently came out

to oppose the so-called “cancel culture.”

ie ATA WACOM ILPHE Me Sela eel meaerele
propaganda. You want to create
a slogan that nobody's going to
be against, and everybody's
going to be for. Nobody knows
what it means, because it

doesn’t mean anything.”

- Noam Chomsky -

Feit ton Brrengp Bee Berard frat kt Le Beet.
phan lee eoen ina

 

A more apt expression might have been that using a term like Black Lives Matter is meant to attract
people to a cause that if they understood the entire agenda, most Americans would reject. Looking at
what the formal BLM leaders have said makes it plain that they are self-proclaimed Marxists and

Socialists.

The United States is unusual among the
MRR CG carcass
system of ideological control -
‘indoctrination, we might say -
exercised through the mass media.

- Noam Chomsky -

 

17 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 33 of 61

‘Fighting to Tear Down Oppression.. .in Housing, Education...Employm... https://www.manufacturedhomepronews.com/fighting-to-teat-down-oppr...

roo.

 

quoteparrot.com

Among those who have supported Black Lives Matter - BLM upper case, as in the nonprofit political
activist group’s name that is led by self-avowed Marxists — is Senator Tammy Duckworth. Fox News

host Tucker Carlson recently spotlighted Omar and Duckworth, as is shown further below.
Right-of-center Forbes noted the surge of Tucker Carlson's show to the top-rated on all of cable news.

“With an average total audience of four million viewers, Fox News Channel's Tucker Carlson
finished the week of June 8 through June 14 as the most-watched host in all of cable news,
despite the decision by some advertisers to abandon his program over comments Carlson made

about the Black Lives Matter movement."

While Carlson is wont to use hyperbole and satire, he often raises evidence-based issues that span the

traditional left-right divide,

"We have every right to fight to preserve our nation, heritage and culture. When vandals like
Tammy Duckworth and Ilhan Omar tell us that we're not allowed to question their patriotism, as
they scream about how horrible this country is, we have every right to laugh in their faces.” So
states a tweet from Tucker Carlson, host on Fox News’ popular Tucker Carlson Tonight, and previously

with left-of-center CNN and MSNBC.

18 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 34 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

 

Tucker Carlson 4
@TuckerCarlson

We have every right to fight to preserve our nation, heritage
and culture. When vandals like Tammy Duckworth and Ilhan
Omar tell us that we're not allowed to question their
patriotism, as they scream about how horrible this country is,
we have every right to laugh in their faces.

5:41 PM - Jul 7, 2020 ‘@)

© 95K © 50.6K people are Tweeting about this

Samples of responses for and against that tweet are as shown below.

  
  

tsaac Asimov's Ghost Zpoliticalpowes Tin ‘
Replying to Se TuckerCarlson _
Last lost her legs for you and she’s a vandal? Ok I'm finally on board with
cancel culture new, a5 long as it’s you

CO} 1G TRO > 902 Py

4 para paples

Janta Banks @Taniabanks24- ith we

Repiying to ab tuckerCattsan

 

How was the KKK meeting today?
did you have enought red raw meat today with reg Donald Trauma

io Dorvgic demi ois

19 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 35 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Employm... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppr...

 

   

Steve Gi steve_q . 1th ~
Reclying 1 2 tuckerCansan
Grouping Duckworth in with Omar ts disgraceful.
She last her legs far this country.
Ch sag SLOSS Co 278 7,
a

Don Moynihan @) Gdonmoyn: 11h
Reming to GiTuckerlarison
She lost both of her legs fighting for her country, Why does she need to

defend her patriotism to you?

 

  
  
 

 

Sen, Tammy Duckworth. who lost her legs serving in Iraq, hits back after...
Memorratic Sen. Tammy Duckworth, ¢ US Army veteran who lost both af

her lage while serving in rag. rebuked Tucker Carlson after the...

a encom

Zayhey @)22y
Relying ic a uckerlanson

[five in Iinois and again one of the states elected officials stoop to anew
low, embarrassing the residents of IHinots. Tammy Duckworth is 3 worthless
political hack whe has done nothing for the state of lilinois.

VP Me

 

»

CY os “3g Co Bn t

ine a

jen pal &jennyrachelpal - 47h we
Regiving to @Tucwercariion
You're calling Senator Duckworth, Lieutenant Colonel in the Army, helicopter

pilot in Iraq, and Purple Heart recipient s “vandal”?

* maa arg f. “A

7 ta
eb oe4 wee GD SS?

 

ae, TONYTM STON YTWO Th

20 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 36 of 61

‘Fighting to Tear Down Oppression...in Housing, Education...Empioym... https://www.manufacturedhomepronews.com/fighting-to-tear-down-oppt...

ae
i Reptying io ETuckerlacion

MRA

 

Hero of the week 2 Tuccerlerisa

 

     

ot SL Use we Ade tv
Rwalker 2 Walkert!2ae-: 1h we
Hero of the waek (2 Sen Ochverih
na 3a we OF 2ty t
bmere caply
, Matthewsshow @Maetthewishow - 1th v
Replying io @Tpcherlarcon
Thanks Tucker for standing strong for our great nation:
Co ine TD 148 C LEN t

B WM ctmantoothrva = 17h w

§ Senivng ta Qi Tuckerlarison
She must be removed. All Marxists must be removed from office and cast
avay to the abyss.

 

™ = Font] me am *
C3 32 STL 3p 302 J

iomora reply

| Tweets in response, for and against, Tucker Carlson's
| tweeted comment about Ilhan Omar and Tammy

| Duckworth. The views are those of those making the
| comments and do not reflect on the views of this

: publication.

    
      
     

   

Er pen tnegrs Set rena iy Pat Seton
TT

      

"7/8/2020 J

Twitter is not the same as America. But it does provide a glimpse into the arguments being made on

each side of the left-center-right divides.

MHProNews Analysis and Commentary

This platform has noted that the need for more affordable housing is only growing in post-pandemic

America.

21 of 46 1/9/2021, 8:31 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 37 of 61

Long identified as staunch friends of Israel, Democrats are now being ac... https://www.thejournal ie/democrats-israel-anti-semitism-4503686-Feb20 19/

 

Contribute ; Support us now

 

 

lrish News FactCheck Voices Brexit Covid-19 Newsletters Podcasts More

Dublin: 2c CO Sunday 10 January 202)

 

Long identified as staunch friends of Israel, Democrats
are now being accused of anti-semitism

The claims have echoes of those against Jeremy Corbyn’s Labour.

BY RONAN DUFFY | SATURDAY 23 FEB 2019, 6:01 PM | HTTPSVAIRNL.1E/4503686

#OPEN JOURNALISM

No news
Minnesota representative {lhan Omar. bad news

Your contributions will help us
continue to deliver the stories
WHILE, LABOUR’S PROBLEMS in dealing with anti-semil —*"* 'MPorfant ' you
documented in the UK, similar issues have been creepi

Democrats.

 

image: Alex Edeiman/PA Images

SUPPORT THE JOURNAL

lof6 1/9/2021, 8:34 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 38 of 61

Long identified as staunch friends of [srael, Democrats are now being ac... hitps://www.thejournal.ie/democrats-israel-anti-semitism-4503686-Feb20 19/

2 of 6

The issues haven’t caused the internal upheaval seen in Labour, but they
represent a glimpse into a changing party that is fascinating in its complexity.

The most high-profile incident led to an apology by [han Omar who, along
with Rashida Tlaib, are the first Muslim women elected to congress.

Omar was forced to apologise when criticism she made about US politicians’
support of Israel was accused of promoting anti-semitic ideas.

In a tweet a fortnight ago, Omar had said this support was “all about the
Benjamins baby”. A reference to a hundred-dollar bill, in the style of Puff
Daddy.

The initial tweet was vague in exactly what she was pointing too, something
that posed a problem for the congresswoman.

Politicians both inside her own party and out claimed that the tweet was
potentially anti-semitic, hinting that J ewish money was having an outsized
influence on US democracy.

A trope that’s precisely within the definition as laid out by the International
Holocaust Remembrance Alliance.

Critics pointed the fact that the tweet ignored the myriad of reasons behind US
support of Israel, such as geopolitical concerns in the region, and reduced them
to money alone.

TAG

o> than Omar ©
GY GilhantlN

It’s all about the Benjamins baby /*

Glenn Greenwald “@ @agreenwaid

GOP Leader Kevin McCarthy threatens punishment for @ill #OPEN JOURNALISM
and @RashidaTiaib over their criticisms of israel. It's stunni

much time US political leaders spend defending a foreign ni

if it means attacking free speech rights of Americans No news
Source: ithan Omar/Twitter b d
ad news

House Speaker Nancy Pelosi was among those to condem!

demanded an apology from her Democratic colleague. Your contributions will help us
continue to deliver the stories
The apology came from Omar but it was one which also a: are important to you

criticise the influence of lobby groups in Washington.

neat ae ; .
‘Anti-Semitism is real and I am grateful for Jewish allies | SUPPORT THE JOURNAL

 

1/9/2021, 8:34 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 39 of 6

Long identified as staunch friends of Israel, Democrats are now being ac... Itya/avwr,thejounia ie/emocrats sel anti sennitism-4503686-Feb20 19/

3 of 6

are educating me on the painful history of anti-Semitic tropes,” she said in her
apology, before later reaffirming what she called “the problematic role of
lobbyists in our politics”.

It was that latter point which garnered Omar support among left-leaning
activists and commentators.

The role of the American Israel Public Affairs Committee, or Aipac, has long
been a matter of debate in US politics.

The lobby group has the stated aim of promoting Israel’s interests to US
lawmakers and among other things brings new congresspeople ona
sponsored trip to the country.

In a follow up tweet to the one that caused controversy, Omar named the
organisation as being particularly influential in Washington.

Several writers and supporters have defended Omar for naming the
organisation, stating that criticism of its lobbying should not be equated to
anti-semitism.

“We need to be able to examine the money and influence in politics that every
special-interest group, including pro-Israel lobbying groups such as Aipac,
wields,” Alex Kotch wrote in The Guardian.

#HOPEN JOURNALISM

No news
bad news

Your contributions will help us
continue to deliver the stories
are important to you

SUPPORT THE JOURNAL

1/9/2021, 8:34 PM

 
4o0f6

Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 40 of 61

Long identified as staunch friends of Israel, Democrats are now being ac... https://www.thejournal.ie/democrats-israel-anti-semitism-4503686-Feb20 19/

 

Notes with messages of support at Omar's office.

Source: PA Images

What’s also noteworthy about the controversy is not the tweet alone but that it
coincided with a genuine political debate about the boycott movement in the

US.

Similar to the ongoing debate in Ireland over the Occupied. Territories
Bill and the push to boycott some Israeli goods, Omar and Tlaib support the
same campaign in the US. Known there as the Boycott, Divestment and

Sanctions (BDS) movement.

When congress met for the first time after the recent midl
passed by the Republican-led US Senate was one which at
movement.

It forced Omar and Tlaib to come out against the legislati
opposition with the Democratic party leadership, which oj

The subsequent controversy over the tweet has led to furt!
genuine public debate over official policy towards Israel is
debate around anti-semitism.

Or that those who oppose Israeli policies engage in anti-s«
doing so.

#OPEN JOURNALISM

No news
bad news

Your contributions will help us
continue to deliver the stories
are important to you

SUPPORT THE JOURNAL

1/9/2021, 8:34 PM

 

 
5 of 6

Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 41 of 61

Long identified as staunch friends of Israel, Dernocrats are now being ac... https:/Awww.thejournal.ie/demoorats-israel-anti-semitism-4503686-Feb2019/

#OPEN JOURNALISM

No news is bad news
Support The Journal

Your contributions will help us continue
to deliver the stories that are important
to you

SUPPORT US NOW

This has proven problematic for Jeremy Corbyn’s Labour with party members
having been suspended, expelled or forced to resign as a result.

Corbyn’s longtime Palestinian activism is popular among an enlarged Labour
membership and there are certainly echoes of this among the leftward-moving

Democrats.

Former president Barack Obama and his testy relationship with Benjamin
Netanyahu was one part of this, but changing electoral dynamics are another,
as evidenced by the elections of Somali-American Omar and Palestinian-born

Tlaib.

But while Labour under Corbyn has warmly embraced pro
Democrats are more wary of doing the same. As seen whe
sponsorship from the hugely successful Women’s |
because of its leadership’s links to the Nation of Islam.

The controversy served as an example of the complexities
party expands its support-base and how it may become as
it does not necessarily support or have influence over.

#OPEN JOURNALISM

No news
bad news

Your contributions will help us
continue to deliver the stories
are important to you

SUPPORT THE JOURNAL

1/9/2021, 8:34 PM

 
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 42 of 61

Long identified as staunch friends of Israel, Democrats are now being ac... https://www.thejournal.ie/democrats-israel-anti-semitism-4503686-Feb2019/

E% Alexandria Ocasio-Cortez ©
AOS

 
 

it was an honor to share such a lavely and wide-reaching
conversation with you, Gjeremycorbyn!

Also honored to share a great hope in the peace, prosperity, +
justice that everyday peaple can create when we uplift one
another across class, race, + identity both at home & abroad.

Jeremy Corbyn © &ctieremycorbyn
Great to speak to @AOC on the phone this evening and hear first
hand how she’s challenging the status quo.

Let's build a movement across borders to take on the billionaires,
polluters and migrant baiters, and support a happier, freer and cleaner

Source: Alexandria Ocasio-Cortez/Twitter

The charge of guilt by association is one that has become a constant in UK
politics in relation to Corbyn and has even made its way across the Atlantic.

Much-talked about Congresswoman Alexandria Ocasio-Cortez spoke to Corbyn
himself and both shared complimentary tweets, earning her criticism from
corners as mainstream as CNN.

The primary difference of course between Corbynite Labour and the new breed
of Democrats is that the latter have not yet become the dominant voice in their

party.

They are unlikely to in the same way too, such is the US political system and
the lack of political whips.

But in a reinvigorated party that is looking towards buildi
support for 2020, they can’t afford to be ignored either.

The challenge therefore is to make sure when their voice 1 N W
they use is appropriate, and not open to being dismissed < b ‘dre . S

ABOUT THE AUTHOR Your contributions will help us

Rénan Duffy | @ronanduffy__ | ronan@tt continue to deliver the stories
are important to you

fOPEN JOURNALISM

 

SUPPORT THE JOURNAL

6 of 6 1/9/2021, 8:34 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 43 of 61

Ilhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

 

. ; ilhan Omar and AIPAC: Why We... # ww eS
(nttps://socialistrevolution.org/) |
(http;//wihitiacdlidittpendssocia |

/sharer.phyjideednttpgithan-

 

63 A%2F /tweet?teximiantOnr

% 2 Fsociatisibratigutiondsrg?62 Fi

omar- %3A%2F aipac-

 

and- %2Fsocialiwthevelutior

 

 

we- aipac- class-

 

need- why- politics

 

NEWS & ANALYSIS (HTTPS://SOCIALISTREVOLUTION.ORG/NEWS-ANALYSIS/} ~_>
class- we- = /print4

 

US IMPERIALISM (HTTPS://SOCIALISTREVOLUTION.ORG/NEWS-ANALYS15/US-IMPERIALISMA),

 

politics%2fibed-
US POLITICS (HTTPS://SOCIALISTREVOLUTION.O /NEWS-ANALYSIS/US-POLITICS/)

 

cl

Ithan Omar and AIPAC: Why We Need:
Class Politics acu

ARMAN E. - JUNE 8, 2019

 

Minnesota congresswoman Ilhan Omar has recently been at the center of
controversy in the mainstream media as part of their usual method of
demonizing anyone who calls themselves a socialist and diverting attention
from the real issues that affect the working class. Her statements on the
influence of pro-Israel lobbyists on Congress have led to accusations of anti-
Semitism, while her remarks on the suppression of civil liberties after 9/11
have led to death threats from the far-right fringe.

The attacks have come from Trump himself, who has stated that “Islam hates
us” and has instituted a “Muslim ban” on travelers and refugees from a
number of majority-Muslim countries. In this context, ILhan has received ;

lof ll 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 44 of 61

Ilhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

Hhan Omar and AIPAC: Why We... ¥ w &

(https.//socialistrevolution.ore/)
TIVUPIUTU PITT PUP VICE EINELU UPILELI DIE UE IDEATL GE 1G LIILILIDIID> Ul AITAL, 1U

. . 1 att . (hitp:/Anihutfceidhittpanssacia
these cynical bourgeois politicians, any criticism of Israel, especially from a

Muslim woman, is automatically considered “anti-Semitism.” One day/theynherstsiten
praise her for her identity, and the next day they use her identity as a stigkrlveet?tanttinan+On

attack her. 42 Fsocialistratinstipncbrg 262 Fi

By being outspoken on issues which are crucial to US imperialism (likemsragba%2F aipac-
Venezuela, state surveillance) she has attracted a lot of support and sympathy. iatisthavolutior
as well as the wrath of the representatives of the ruling class in the media.

aipac- omar- we-

We wholeheartedly reject these disgusting, racist attacks and threats against

 

and- need-

ilhan Omar, which also emanate from the Democratic Party leadership“?his #°*

 

underlines the futility of the strategy followed by Omar and others in we:  aipac: _ class-

 

Congress who describe themselves as socialists, who think they can reform why: politics

the Democratic Party or advance genuine socialist policies through it.
class- we- /print/}

Marxists do not support the Democratic Party in any way, shape or form. All

experience shows that rather than “pulling the Democrats to the left,siieH"#=*

peopte, however well intentioned they may be, get absorbed and neutralizediass-

 

by the party machinery. They end up serving as left cover for one of the main titics%2F &

pillars of capitalist rule, and many honest activists become demoralized as a
. oye . . _ via=usimt)
result, as we have explained before (https://socialistrevolution.org/ocasio-

 

cortez-defeats-the-democratic-machine-which-way-forward-for-socialists).

 

The controversy provides us with an opportunity to state our positions on a
number of issues, including the nature of the Israel/Palestine conflict and the
oppression of Muslims within the United States.

Ilhan has stated that the support for Israel by members of Congress is “all
about the Benjamins’—although she later retracted this. While the American
Israel Public Affairs Committee (AIPAC) certainly spends plenty of money to
gain influence, the idea that this money is at the root of US support for Israel
is flawed. Her similar statements about AIPAC's efforts to “push for allegiance
to a foreign country” are similarly confused. US imperialism was integral to
the founding of the State of Israel in 1948 and continues to spend billions of

~

dollars every year to prop up the Zionist regime. The US is set to spend $3.3

20F LE 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 45 of 61

[han Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

3 of Li

Ilhan Omar and AIPAC: Why We... ¢ w &

(hitps://socialistrevolution.org/)

PIUULe Cadel. Ab LITO Salt LIES, VELauUse IS1dte Id Vict UE LI Idi diuits Ul Uo

. sige . . ws . {http:// ibtpedtnacia
imperialism in the Middle East, it is sometimes able to exert pressure and

push for its own policies in Washington, in a classic case of the tail WA epepir ape abn:

the dog. OZA%IF /tweet?texantttant Or

Lobbyists like those at AIPAC play a role in making sure that Israel is bepE ice etiena tence
after by its big imperialist brother. AIPAC serves to facilitate the “friendhyar- %3A%2F aipac-

relationship” between Israel and the US. Members of Congress certainly fak@- ociatisingvolutio
AIPAC money as a perk of the job, but these imperialist politicians would

almost certainly support Israel with or without those lobbying dollars. the “em

 

why- and- need-

 

real outrage is that US workers are forced to pay taxes to prop up the
imperialist ruling class of Israel, which bases its position on the oppression aipac: class-

 

and dispossession of Palestinians. need: why: politics

AIPAC serves as a means of facilitating the “friendly relationship” between Israel and. the Use. forint)

making sure that it is looked after by its big imperialist brother. / Image: Lorie Shaull via
Wikimedia (https://commons.wikimedia,orgAwiki/Fit j

 

   
 

/Fite-Donald_Trump speaking at AiAtcP ied

 

How to end the oppression of the Palestinians
politics %2F &

Agenuine socialist member of Congress would also speak out against the Us im
Israel relationship. But they would do so by explaining the real history of

Israel and Zionism. Zionism is a capitalist ideology which advocates a Jewish
nation-state in the name of “Jewish unity’—i.e., the idea that both Jewish
capitalists and Jewish workers have the same interests. In reality, the interests

of Jewish workers coincide with those of all workers, regardless of their

religion or ethnicity—just as the interests of the capitalists of all countries

coincide.

The founding of Israel was a colonialist project from the beginning. It was

regarded with suspicion by workers organizing in the growing European

socialist parties and labor unions in the early part of the 20th century. The

Bolsheviks, who had many Jewish Central Committee members, including

Trotsky, advocated that Jewish workers unite with other workers against the

capitalists at home, rather than moving thousands of miles away to build a A

1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 46 of 61

Ilhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

than Omar and AIPAC: Why We... ¥ w &

(https://socialistrevolution.org/)
Lt way ty Til HL aT IE WCIC CL AIILITOCUIEELIDI TT VV PRE Le LCave Lie LUTILIDICTI WUL
(http://wihitiaréintitteandmncia

to struggle for socialist revolution across Europe and the world. The
Bolsheviks began putting this idea into practice after they came to power aginst
the Jewish workers helped found the Soviet Union alongside non-Jewaisit2e Aweet?textnttian+On

workers, striving together to build a republic of Labor. 947 Fsocialisésitialstionbra%2Fi

 

Tragically, however, Stalinism meant the reversal of the positive steps diaker%sa%2E alpac-
by the early USSR. Then came the Holocaust, perpetrated by the Nazis, Wwho5é..ciatisthwolutior
rise to power was facilitated by the criminal policies of the Social Democracy

aipac- omar we-

and Stalinists. This shattered the labor movement throughout Europe, and
mititant Jewish workers were targeted first and foremost. After the walang

 

Jews sought to flee the conditions of poverty and humiliation in Europ@eandhipac: class:

 

found a new home in the newly founded state of Israel. However, these lands...
feed- ~~ why-

 

were already occupied. Land was stolen outright from the Palestinians by the
4 . . . . class- we- /print/
Zionists and given to the newly arrived Jewish refugees, forcing Palestinians

out of their hones and into refugee camps at gunpoint. politics#s2hhed:

class-

By using the divide and conquer tactic, Jewish immigrants were given a stake

 

in the economy, while Palestinians were driven out, demonized, marginalizeatis42e&
and brutally oppressed. Labor unions were segmented between Jewish andyia=usimy
Arab workers, cutting across their organic class unity. This tragic legacy of
dispossession and violence is the historical root of the national oppression of
Palestinians today. The conditions of poverty and military occupation by

Israeli troops have triggered several mass uprisings, or intifadas, over the

years.

Land was stolen outright from the Palestinians by the Zionists, forcing Palestinians out of

their homes and into refugee camps at gunpoint. / Image: Israel Defence Forces via Flickr
(https://www.flickr.com/photos/idfontine/14850027272)

 

While the amount of sheer suffering by Palestinian workers is overwhelming,

their natural allies are the exploited Jewish working class. It is in the interest

of every worker, regardless of religion, national identity, or ethnicity, to

struggle against the exploiters for better wages, conditions, and, ultimately,

control over the means of production. As Marxists, we fight for a socialist “

4of 11 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 47 of 61

ithan Omar and AIPAC: Why We Need Class Politics ; Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

Ithan Omar and AIPAC: Why We... f w &

(hittps://socialistrevolution.org/)

PeCuUci ALU) Ui Ista aiilg FALCSLE Ie, do pei LUI d@ JULICLISL CFEUCIALIVIT UI Le

. (http:/Awinetfacdéidittaegisacia
Middle East.

/sharer. phfiabedett psiihan-

A democratically planned economy would allow for a high standard of living

. . . . a . BSAM2E /tweet?textalinantOnr
for everyone in the region. On this basis, the religious, ethnic, and national
tensions built up over decades will lose their force and begin to subs hetesgipeseetenntiontara 427

this way, we can guarantee the right of return for refugees, as well as BPeNEsAK2F aipac-

 

to the violence and barbarism plaguing the region. Socialism is international... :atisthevolutior
or it is nothing!

dipac- omar- we:

How to end oppression in the US why: and: need:

 

Ilhan also takes aim at many of the broken and discredited institutiong’in the
US. Advocating for a program similar to Bernie Sanders’s, she calls forneed:  why- politics
Medicare for All, free college tuition and the cancellation of student dg@t,a we. /printy
$15-per-hour minimum wage, a federal jobs program, and affordable hous! ng.
Marxists support any reforms that improve the lives of the majority, as limited

class-

 

as they may be. But we also point out that all of this can never be fully
implemented within the confines of a capitalist system in senile decay. Thepolitics2F &
capitalist crisis impels its politicians to impose austerity—or else face the jia-usimy
music of capital flight and smear campaigns in the press. This is why a truly
dignified life for all can only be won as part of the working class's struggle for

socialism.

The program Ilhan proposes may seem “radical” compared to the national
DNC establishment, but it is, in fact, par for the course for Minneapolis
politics. Nearly every Democrat in this city for the past 70 years has run ona
similarly “progressive” program, with minor differences depending on the
decade. But even these modest aims have not been achieved, despite the
Democrats’ decades-long dominance of city government, and often the state

as well.

in comparing the policies advocated by “middle-of-the-road” Democrat Jacob
Frey, Minneapolis’s mayor, with those of Ilhan, there is very tittle difference in

5 of {1 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 48 of 61

[than Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ifhan-omar-and-aipac-why-we-need-class-p....

6 of Li

ilhan Omar and AIPAC: Why We... f w &

(https://socialistrevolution.org/)
PUTED ESL wayet,. WCVYEI, YVIELE PULILILICGHEIS uKe ricy ody liiaily HIRI LEREIYS,

. wa , (htte:/Awwiutfaretiuiitt paiisocia
affordable housing is actually on the decline in Minneapolis.

/sharer phfiaibetsttpgiihan-

 

The Democratic-Farmer-Labor Party is the establishment party in
%3A%2F Aweet?textrldtan+Or

Minneapolis and St. Paul. Though its name references a time when a viable

statewide alternative to the two main parties was created by a moverfentgeuastionto428
workers and farmers in the 1930s, it was subsumed into the DemocratitaParia%2F atpac-

in 1944. it went from a party that openly called for state ownership OF KEY sr sociatiotevolutior
industries and price controis for agricultural produce, to a party led by the

aipac- omar we:

McCarthyite Hubert Humphrey, who would go on to support Legislation that

and- need-

would have allowed the internment of Communist Party members in efvapsas*

 

 

Ilhan’s program may seem “radical” compared to the national DNC establishment, butt is, apes
fact, par for the course for Minneapolis politics. / Image: Lorie Shaull via Wikimedia why:

 

 

Liti
(https://commons.wikimedia.org a
/wiki/File:Ilhan Omar, MN_House_DFL Press Conference | (34128139392).jpg) we /print/

 

Many well-meaning workers believe that electing more women frompediierséees:
backgrounds will solve the immense racial gap in this state, and they suppofiss-

 

Ilhan because of her identity. While race and gender are factors when 7
politics@2F&

determining who does and doesn’t make it into Congress, voting fora

candidate simply because of their identity and not because of their progrant
is a mistake. Given that Ilhan remains within the stranglehold of the anti-
worker Democratic Party, we cannot and do not offer her our political support.
if she broke from the Democrats, however, and called on organized labor to
do so as well, this could expedite the formation of a mass socialist party.
Given her position in the public eye, she has the potential to help break the

logjam of the current one-party setup in this state.

Ilhan recently gave a speech at a rally of Amazon workers in Shakopee,

encouraging their efforts to organize for decent working conditions. This

garnered her support from a layer of the labor movement, especially the

Amazon workers in that struggle. Her support for workers’ struggles is

commendable, but it is in contradiction with the fact that she is part of the
Democratic Party, a party which represents the interests of the capitalists. A

1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 49 of 61

ilhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution _https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

lihan Omar and AIPAC: Why We... f w re

(https://socialistrevolution.org/)
VVUERCIO VYUULU TH VUulaye LICH DLELAE VVEEILO UEITIH WwW a UULU VISIT UE
tat ae rr htt: /Awihet fer dadbitt peniinacta
politically fighting the bosses by building a labor party to represent the

workers, This would serve to unite the working class collectively with’3™2_P"etestttedihan-
political vehicle driven by themselves, allowing them to go beyond theax2: Aweet?texnitnan+Or

bounds set by capitalism and the Democratic establishment. As it staQds, .. sinisstigtutiondyr9%2Fi

 

Ilhan is serving to further entrench the labor movement within a party whose
omar- %3A%2F aipac-

interests are diametrically opposed to those of the workers.
and- %2Fsocialivthgyolutior
The struggle at Amazon underlines the oppression of Somali workers in

alpac- omar: = we-
Minneapolis, which has one of the largest racial wealth gaps in the country,

and- need-

 

and is the largest population of Somali people outside of Somalia. The”
capitalists treat Somali workers as cheap labor wherever they can, anduanlyaipac: class-

 

give in to workers’ demands after militant struggles. Somali workers why: politics

disproportionality live in low-income neighborhoods and public housing, and

they are regularly spied on by the FBI's Countering Violent Extremism se a
program. The capitalist politicians claim that there is only so much trPattes#teet

be spent to aid refugees here at home, while they spend billions of dollars ifass-

their never-ending wars in the Middle East and Africa. After 9/11, the
bourgeois media went into overdrive in their quest to scapegoat Muslims

oy . . via=usimt
generally for America’s problems. This has resutted in an enormous amount of

politics#2F &

NSA spying, hate crimes, and attacks on the rights of Muslim workers.

We must oppose racial and religious oppression and hypocrisy with a
program of class struggle. With a class-independent, militant workers’ party,
we could mobilize miltions to advance a series of transitional demands that
link today’s struggles to the enormous potential that would be unleashed
under socialism. The workers’ struggle and the struggle against oppression is
the struggle against capitalism!

TAGS » ANTI-SEMITISM {HTTPS://SOCIALISTREVOLUTION.ORG/TAG/ANTI-SEMITISM/}

DEMOCRATIC PARTY (HTTPS://SOCIALISTREVOLUTION.ORG/TAG/DEMOCRATIC-PARTY/)

ISRAEL AND PALESTINE (HTTPS://SOCIALISTREVOLUTION.ORG/TAG/ISRAEL-AND-PALESTINE/}

SOCIALIST STRATEGY (HTTPS://SOCIALISTREVOLUTION,ORG/TAG/SOCIALIST-STRATEGY/}

7 of It 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 50 of 61

Ilhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

Ithan Omar and AIPAC: Why We... f wv a
(https://socialistrevolution.org/).

 

(http://www. facebook.carm/sharer.php?u=htt

°62Fsociali tuti °42Filhan- -and- {sharenghifiushttpsithan-
we-need-class- polficbiaziritweet?textmitirant Orr

%2Fsociatictretiglutioncrg 762 Fi

(et

Share This

 

 

(https://socialistrevolution.org/ilhan-omar-and-aipagawhy- why- politics

 

we-need-class-politics/auint/) wo. /print/}

politics%2hbed-

class-
Want to get involved? Drop us a line tojoin the fight forsocialisminour
lifetime: politics%2F &

via=usimt

8 of Li 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 51 of 61

Ifhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

; ; lihan Omar and AIPAC: Why We... f yw &
(https://socialistrevolution.org/)

_(http:/Anihitia était pesinacia

Email" . i Phone Number /sharer. phfitbetsttpsithan-

 

M3A%2F Aweet?textaitiant+ Orr
City* State* 962 Fsociatinierbyagisitipncderg%%2F|

AL omar- %3A%2F alpac-

 

 

How did you hear about us? and- %2Fsocialisthyvolutior

 

Please Select alpac- omar- we-

 

Why do you want to get involved?

 

need- why- politics

 

class= we. /print)

 

protected by reCAPTCHA
Privaey - Terms politics62fbed-

 

politics%2F&

 

via=usimt)

 

9 of 11 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 52 of 61

han Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https: //socialistrevolution.org/ilhan-omar-and-aipac-why -we-need-class-p...

(bttps://socialistrevolution.org/)

 

RONMENT &

ZNEWS-ANAL

 

 

ENVIRONMENT & TECH US POLITICS
(HTTPS://S See RE oe ate OReTTPS: LS See oh ORGTTPS: //SOCIALISTREVOLUTION, ongTES Ls /SOCLALISTREVOLUT! ON.O
/NEWS-ANALYSIS/ENVIRONMENT- iS Ab AUS, | Fi

flhan Omar and AIPAC: Why We...

  

US

/INTERNATIONAL /NEWS-ANALYSIS/US-POLITICS/)

 

f w &

 

Us PaLITiCS SAME F /tweet?temielban+On

   
 
 

 

 

 

 

 

TECH/) SEUROPE ey
Joe Biden: The Fossil Fuel Britain: Corbyn Readmitted Biden’s Win Is No Victory for Break with the Democrats! A
gemicen: eFossirue Britain: Sorbyn neacmusec mite the Working Class: We Need Resoletian Presérva aipac-
President but Denied the Whip—What , .
(https://socialistrevoluti Next? a Workers’ Party! Phoenix DSA
’ psil/socaustrevomon revo uion Mextt a . (https://socialistrevolution. (https9786 acialzhaanalieiay olution
org/joe-biden-the-fossil- (https://socialistrevolution., . sos :
fi Loresident/) t/) britain-corbyn- b org/bidens-win-is-no- org/breal-with-the-
iuelpresigent org/britain-corb in-corpyn victory-for-the-working- demdehi§-a-Be6lution=
readmitted-but-denied-the-
nip-wh " class-we-need-a-workers- presented-to-phoenix-dsa/)
whip-what-next/) party/) why- and- need-
we- aipac- class-
need- hy- oliti
ISSUE 24 IS OUT NOW! ea. stay CONNECTED

(https://socialistrevolution.ora/subscribe/)

CONTACT US (HTTPS;//SOCIALISTREVOLUTION.ORG/CONTACT-US/)
JOIN (HTTTPS://SOCIALISTREVOLUTION.ORG/JOIN/)

 

 
 
 
 

ae
wa
a

(https;//socialistrevolution.org)

Socialist Revolution is the official

 

Join our majlingclisbapeteceive

regular updates

 

 

publication of the US Section of the

 

class:
YOUR E-MAIL
politics72F&
Via=usine
SUBSCRIBE NOW

 

 

International Marxist Tendency
(https://marxist.com).
Contact us at
info@socialistrevolution.org or
646-791-6279

OUR PROGRAM (HT TPS://SOCIALISTREVOLUTIGN.ORG/OUR-PROGRAM/)
DONATE (HTTPS://SOCIALISTREVOLUTION.ORG/DONATE/)

SUBSCRIBE (HTTPS://SOCIALISTREVOLUTION, ORG/SUBSCRIBE/) OUR BOOKSTORE (HTTPS://MARXISTBOOKS,.COM)

OUR PODCAST. (HITPS://WAVVE.LINK/SOCIALISTREVOLUTION)

MARXIST.COM (HTTPS://MARXIST.COM)

MEMBERSHIP. DUES (HTTPS://SOCIALISTREVOLUTION.ORG/MEMBERSHIP-DUES/)

MANAGE YOUR ACCOUNT {HTTPS://SOCIALISTREVOLUTION.ORG/MANAGE-SUBSCRIPTION/)

10 of I!

1/9/2021, 8:38 PM

 
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 53 of 61

Ilhan Omar and AIPAC: Why We Need Class Politics | Socialist Revolution https://socialistrevolution.org/ilhan-omar-and-aipac-why-we-need-class-p...

[than Omar and AIPAC: Why We... f w &B

(https://socialistrevalution.org)
# _(https://facebook.com/socialistrevolution MT}

/sharerphfituetttpsgilhan-

 

 

¥ (https “//twi tte r.co m/u Si mt) M3ZA%2F /tweet?teximisantOr

%2Fsociatinttatisutioncarg 72 Fi

©) (https://instagram.com/socialistrevOlUtLON)ssx2r sina:

and- %2ZFsociali olution

€8 (https://youtube.com/socialistrevolution) _,,,.

 

 

why-  and- need-

 

© (https://open.spotify.com

we- alpac: = class-

/show/5Ksdo0647UZOZFxwFWJ2GPL) og. swine pottcs

 

 

 

class; we: /print/)
ution)

wif (Nttos://soundcloud.com/socialistrevol
politics%2hked-

class-

 

politics%2F &

 

via=usimt

“A

ll of ll 1/9/2021, 8:38 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 54 of 61

Hateful conduct policy https://help. twitter,com/en/rules-and-policies/hateful-conduct-policy

lof5

wy Help Center

Hateful conduct policy

Hateful conduct: (https://help.twitter.comhttps://help.twitter.com/rules-and-policies
/twitter-rules#hateful-conduct) (https://help.twitter.comhttps://heip.twitter.com/rules-
and-policies/twitter-rules#hateful-conduct) You may not promote violence against or
directly attack or threaten other people on the basis of race, ethnicity, national origin,
caste, sexual orientation, gender, gender identity, religious affiliation, age, disability, or
serious disease. We also do not allow accounts whose primary purpose is inciting harm
towards others on the basis of these categories.

Hateful imagery and display names: You may not use hateful images or symbols in your
profile image or profile header. You also may not use your username, display name, or
profile bio to engage in abusive behavior, such as targeted harassment or expressing
hate towards a person, group, or protected category.

Rationale

Feedback

Twitter’s mission is to give everyone the power to create and share ideas and
information, and to express their opinions and beliefs without barriers. Free expression is
a human right — we believe that everyone has a voice, and the right to use it. Our role is
to serve the public conversation, which requires representation of a diverse range of
perspectives.

We recognise that if people experience abuse on Twitter, it can jeopardize their ability to
express themselves. Research has shown that some groups of people are
disproportionately targeted with abuse online. This includes; women, people of color,
lesbian, gay, bisexual, transgender, queer, intersex, asexual individuals, marginalized and
historically underrepresented communities. For those who identity with multipie
underrepresented groups, abuse may be more common, more severe in nature and have
a higher impact on those targeted.

We are committed to combating abuse motivated by hatred, prejudice or intolerance,

particularly abuse that seeks to silence the voices of those who have been historically
marginalized. For this reason, we prohibit behavior that targets individuals with abuse
based on protected category.

If you see something on Twitter that you believe violates our hateful conduct policy,
please report it to us (https://help.twitter.comhittps://help.twitter.com/forms/abusiveuser).

1/9/2021, 9:09 PM

 
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 55 of 61

Hateful conduct policy https://help.twitter.com/en/rules-and-policies/hateful-conduct-policy

2 of §

‘When this applies

We will review and take action against reports of accounts targeting an individual or
group of people with any of the following behavior, whether within Tweets or Direct
Messages.

Violent threats

We prohibit content that makes violent threats against an identifiable target. Violent
threats are declarative statements of intent to inflict injuries that would result in serious
and lasting bodily harm, where an individual could die or be significantly injured, e.g., a |
will kill you”.

Note: we have a zero tolerance policy against violent threats. Those deemed to be
sharing violent threats will face immediate and permanent suspension of their account.

Wishing, hoping or calling for serious harm on a person or group of people

We prohibit content that wishes, hopes, promotes, or expresses a desire for death,
serious and lasting bodily harm, or serious disease against an entire protected category
and/or individuals who may be members of that category. This includes, but is not limited
to:

e Hoping that someone dies as a result of a serious disease, e.g., “I hope you get
cancer and die.”

Feedback

e Wishing for someone to fall victim to a serious accident, e.g., “I wish that you
would get run over by a car next time you run your mouth.”

e Saying that a group of individuals deserve serious physical injury, e.g., “If this
group of protesters don’t shut up, they deserve to be shot.”

References to mass murder, violent events, or specific means of violence where
protected groups have been the primary targets or victims

We prohibit targeting individuals with content that references forms of violence or violent
events where a protected category was the primary target or victims, where the intent is
to harass. This includes, but is not limited to sending someone:

° media that depicts victims of the Holocaust;

e media that depicts iynchings.

incitingSignuinu(htpentAhelpdauitter.comhttps://twitter.com
We proagintredirectsaterntoginshttps:/(aelp twitteraom
spread feafanieuleseandupelicies/ hatefulncanductipolieypembers

1/9/2021, 9:09 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 56 of 61

Hateful conduct policy https://help.twitter.com/en/rules-and-policies/hateful-conduct-policy

30f5

' of a protected category are more likely to take part in dangerous or illegal activities, e.g.,

“all [religious group] are terrorists”.

Repeated and/or non-consensual slurs, epithets, racist and sexist tropes, or other
content that degrades someone

We prohibit targeting individuals with repeated slurs, tropes or other content that intends
to dehumanize, degrade or reinforce negative or harmful stereotypes about a protected
category. This includes targeted misgendering or deadnaming of transgender
individuals.

We also prohibit the dehumanization of a group of people based on their religion, caste,
age, disability, serious disease, national origin, race, or ethnicity.

Hateful imagery

We consider hateful imagery to be logos, symbols, or images whose purpose is to
promote hostility and malice against others based on their race, religion, disability,
sexual orientation, gender identity or ethnicity/national origin. Some examples of hateful
imagery include, but are not limited to:

e symbols historically associated with hate groups, e.g., the Nazi swastika;

e images depicting others as less than human, or altered to include hateful symbols,
e.g., altering images of individuals to include animalistic features; or

Feedback

e images altered to include hateful symbols or references to a mass murder that
targeted a protected category, e.g., manipulating images of individuals to include
yellow Star of David badges, in reference to the Holocaust.

Media depicting hateful imagery is not permitted within live video, account bio, profile or
header images. All other instances must be marked as sensitive media. Additionally,
sending an individual unsolicited hateful imagery is a violation of our abusive behavior
policy (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/abusive-
behavior).

Do | need to be the target of this content for it to be a
violation of the Twitter Rules?

Some Tweets may appear to be hateful when viewed in isolation, but may not be when
viewed in the context of a larger conversation. For example, members of a protected
categorSign th (hitpsovhelpawittercomhtipes/testten commen
used ofhaginfretirect tafterhteginedittpsy/elptwitter corbin
terms that fen/reltestandspolictes/hatefisl-conduct-policy)

1/9/2021, 9:09 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 57 of 61

Hateful conduct policy https://help.twitter.com/en/rules-and-policies/hateful-conduct-policy

4 of 5

» When we review this type of content, it may not be clear whether the intention is to

abuse an individual on the basis of their protected status, or if it is part of a consensual
conversation. To help our teams understand the context, we sometimes need to hear
directly from the person being targeted to ensure that we have the information needed
prior to taking any enforcement action.

Note: individuals do not need to be a member of a specific protected category for us to
take action. We will never ask people to prove or disprove membership in any protected
category and we will not investigate this information.

Consequences

Under this policy, we take action against behavior that targets individuals or an entire
protected category with hateful conduct, as described above. Targeting can happen ina
number of ways, for example, mentions, inciuding a photo of an individual, referring to
someone by their full name, eic.

When determining the penalty for violating this policy, we consider a number of factors
including, but not limited to the severity of the violation and an individual’s previous
record of rule violations. For example, we may ask someone to remove the violating
content and serve a period of time in read-only mode before they can Tweet again.
Subsequent violations will lead to longer read-only periods and may eventually result in
permanent account suspension. If an account is engaging primarily in abusive behavior,
or is deemed to have shared a violent threat, we will permanently suspend the account
upon initial review.

Feedback

Learn more about our range of enforcement options (https://help.twitter.comhttps:
/{nelp.twitter.com/rules-and-policies/enforcement-options).

If someone believes their account was suspended in error, they can submit an appeal
(httos://help.twitter.comhttps://help.twitter.com/forms/general?subtopic=suspended).

Was this article helpful?

att,

we

Sign in (https://help.twitter.comhttps://twitter.com
ogin?redirect_after_login=https://help.twitter.com
| /en/rules-and-policies/hateful-conduct-policy)

  

1/9/2021, 9:09 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 58 of 61
Hateful conduct policy

https://help.twitter.com/en/rules-and-policies/hateful-conduct-policy

Feedback

Sign in (https://help.twitter.comhttps://twitter.com
Aogin?redirect_after_login=https://help.twitter.com
/en/rules-and-policies/hateful-conduct-policy)

5 of 5

1/9/2021, 9:09 PM
Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 59 of 61
Abusive behavior https://help.twitter.com/en/rules-and-policies/abusive-behavior

 

Ww Help Center

Abusive behavior

Twitter Rules (httos://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-
rules#hateful-conduct): You may not engage in the targeted harassment of someone, or
incite other people to do so. We consider abusive behavior an attempt to harass,
intimidate, or silence someone else’s voice.

Rationale

On Twitter, you should feel safe expressing your unique point of view. We believe in
freedom of expression and open dialogue, but that means little as an underlying
philosophy if voices are silenced because people are afraid to speak up.

In order to facilitate healthy dialogue on the piatform, and empower individuals to
express diverse opinions and beliefs, we prohibit behavior that harasses or intimidates,
or is otherwise intended to shame or degrade others. In addition to posing risks to
people’s safety, abusive behavior may also lead to physical and emotional hardship for
those affected.

Feedback

Learn more about our approach to policy development and our enforcement philosophy
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforcement-

philosophy).

When this applies

Some Tweets may seem to be abusive when viewed in isolation, but may not be when
viewed in the context of a larger conversation. When we review this type of content, it
may not be clear whether it is intended to harass an individual, or if itis part of a
consensual conversation. To help our teams understand the context of a conversation,
we may need to hear directly from the person being targeted, to ensure that we have the
information needed prior to taking any enforcement action.

We will review and take action against reports of accounts targeting an individual or
group of people with any of the following behavior within Tweets or Direct Messages. For
accounts engaging in abusive behavior on their profile, please refer to our abusive profile
policy (httos://help.twitter.comhttps://help.twitter.com/rules-and-policies/abusive-
profile). For behavior targeting people based on their race, ethnicity, national origin,
sexual orientation, gender, gender identity, religious affiliation, age, disability, or serious

1of3 1/9/2021, 9:10 PM
Abusive behavior
,

2 of 3

Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 Page 60 of 61

https://help.twitter.com/en/tules-and-policies/abusive-behavior

disease, this may be in violation of our hateful conduct policy
(httos://help.twitter.comhttps://help.twitter.com/rules-and-policies/hateful-conduct-
policy).

Wishing or hoping serious harm on a person or group of people

We do not tolerate content that wishes, hopes or expresses a desire for death, serious

bodily harm or fatal disease against an individual or group of people. This includes, but is
not limited to:

e Hoping that someone dies as a result of a serious disease e.g., “I hope you get
cancer and die.”

e Wishing for someone to fall victim to a serious accident e.g., “I wish that you
would get run over by a car next time you run your mouth.”

e Saying that a group of individuals deserves serious physical injury e.g., “If this
group of protesters don’t shut up, they deserve to be shot.”

Unwanted sexual advances

Feedback

While some consensual nudity and adult content is permitted
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/media-policy) on
Twitter, we prohibit unwanted sexual advances and content that sexually objectifies an
individual without their consent. This includes, but is not limited to:

e sending someone unsolicited and/or unwanted adult media, including images,
videos, and GIFs;

* unwanted sexual discussion of someone’s body;

® solicitation of sexual acts; and

e any other content that otherwise sexualizes an individual without their consent.

Using aggressive insults with the purpose of harassing or intimidating others

We take action against excessively aggressive insults that target an individual, including
content that contains slurs or similar language. Please also note that while some
individuals may find certain terms to be offensive, we will not action against every

instances HGP i (Htess77 RES twitter.comhttps://twitter.com
Nogin?redirect_after_login=hitps://help.twitter.com
Encouraging deniiules aad+polisice/ abusive: behaviorg)ple

1/9/2021, 9:10 PM
!

3 of 3

Abusive be

Case 5:21-cv-00277-VKD Document 1-2 Filed 01/12/21 P 10

havior https://help.twitter.com. 2 PEL Sdicies/abusive-behavior

We prohibit behavior that encourages others to harass or target specific individuals or
groups with abusive behavior. This includes, but is not limited to; calls to target people
with abuse or harassment online and behavior that urges offline action such as physical
harassment,

Do I need to be the target of this content for it to be reviewed for violating the
Twitter Rules?

No, we review both first-person and bystander reports of such content.

Consequences

When determining the penalty for violating this policy, we consider a number of factors
including, but not limited to, the severity of the violation and an individual’s previous
record of rule violations.

For example, we may ask someone to remove the violating content and serve a period of
time in read-only mode before they can Tweet again. Subsequent violations will lead to
longer read-only periods and may eventually result in permanent suspension. if an
account is engaging primarily in abusive behavior, we may permanently suspend the
account upon initial review.

Feedback

Learn more about our range of enforcement options (httos://help.twitter.comhttps:
//nelo.twitter.com/rules-and-policies/enforcement-options).

Was this article helpful?

 

Sign in (https://help.twitter.comhttps://twitter.com
Aogin?redirect_after login=https://help.twitter.com
/en/rules-and-policies/abusive-behavior)

1/9/2021, 9:10 PM
